
	
		II
		110th CONGRESS
		2d Session
		S. 2941
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2008
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve airport runway safety, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Runway Safety Improvement Act of
			 2008.
		2.Strategic plan
			 for runway safety
			(a)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, the Administrator of the Federal Aviation Administration (referred
			 to in this Act as the Administrator) shall develop and submit to
			 Congress a report that contains a strategic runway safety plan.
			(b)Contents of
			 planThe strategic runway
			 safety plan submitted under subsection (a) shall—
				(1)include—
					(A)goals to improve
			 runway safety;
					(B)a description of
			 near- and longer-term actions designed to reduce the severity, number, and rate
			 of runway incursions;
					(C)time frames and
			 resources needed for the actions described in subparagraph (B); and
					(D)a plan to
			 implement a continuous evaluative process to track performance toward the goals
			 referred to in subparagraph (A); and
					(2)address the
			 increased runway safety risk associated with the expected increases in the
			 volume of air traffic.
				(c)Audit of
			 strategic runway safety planThe Comptroller General of the
			 United States shall—
				(1)conduct an audit
			 of the plan developed under subsection (a); and
				(2)submit periodic
			 reports to the Committee on Commerce,
			 Science, and Transportation of the Senate and
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that describe—
					(A)the efficacy of
			 the runway safety plan in reducing runway safety risks; and
					(B)the progress of
			 the Federal Aviation Administration in complying with the plan.
					3.Technology
			 improvements
			(a)Plan and
			 schedule for installation and deployment of systems To provide alerts of
			 potential runway incursions
				(1)Deployment
			 planNot later than December 31, 2008, the Administrator shall
			 submit to Congress a plan for the installation of and deployment schedule for
			 systems to alert air traffic controllers and flight crews of potential runway
			 incursions at—
					(A)the 35 commercial
			 airports in the United States that are most at risk of runway incursions;
			 and
					(B)general aviation
			 airports identified by the Administrator as being most at risk of runway
			 incursions.
					(2)ContentsThe
			 plan submitted under paragraph (1) shall—
					(A)ensure existing
			 technology for improved situational awareness is available to pilots of
			 commercial and large general aviation aircraft;
					(B)enhance the value
			 of investments in surface movement detection systems by ensuring that runway
			 incursion alert data collected by such systems are automatically and directly
			 transmitted to flight crews; and
					(C)ensure that
			 airports most at risk of runway incursions receive priority for the
			 installation of advanced surface movement detection systems.
					(3)ObjectivesThe
			 installation and deployment schedule required under paragraph (1) shall ensure
			 that—
					(A)not later than
			 March 31, 2009, the Administrator certifies an integrated aircraft and
			 ground-based capability that transmits runway incursion alerts generated by
			 advanced surface movement detection systems to pilots without controller
			 intervention;
					(B)not later than
			 December 31, 2009, capability providing aural indication of own aircraft
			 position relative to airport runways is installed on—
						(i)all
			 aircraft operated pursuant to part 121 or 135 of title 14, Code of Federal
			 Regulations, with more than 10 seats; and
						(ii)all
			 turbine-powered aircraft operated pursuant to part 91 of such title 14, with
			 more than 6 seats;
						(C)not later than
			 June 30, 2010, the Administrator provides the capability described in
			 subparagraph (A) at all airports equipped with advanced surface movement
			 detection systems;
					(D)not later than
			 December 31, 2010, all aircraft described in subparagraph (B) at airports
			 equipped with advanced surface movement detection systems are equipped with the
			 capability to receive, process, and present runway incursion alerts to pilots;
			 and
					(E)a schedule is
			 published for the equipage of aircraft operated pursuant to part 125 or 129 of
			 title 14, Code of Federal Regulations.
					(b)Review of
			 implementation of advanced surface movement detection systemsThe
			 Inspector General of the Department of Transportation shall—
				(1)review the
			 installation of each advanced surface movement detection system funded by the
			 Administrator to ensure that each system functions in accordance with the
			 product’s certification by the Administrator; and
				(2)submit an annual
			 report to the Committee on Commerce,
			 Science, and Transportation of the Senate and
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that describes the status of
			 the proper implementation of each system, including a review of the
			 system’s—
					(A)reliability to
			 ensure it is not susceptible to failures to generate timely alerts for
			 controllers to take appropriate action; and
					(B)ability to
			 successfully operates in all climate conditions in which aircraft operations
			 are conducted at the airport.
					4.Infrastructure
			 upgrades
			(a)Authorization
			 of appropriations for technology investmentsThere are authorized to be appropriated to
			 the Administrator, from amounts deposited in the Airport and Airway Trust Fund
			 established under section 9502(d) of the Internal Revenue Code of 1986, to
			 install systems designed to reduce the potential for runway incursions through
			 the purchase and installation of advanced surface movement detection systems,
			 and cockpit-direct audible runway incursion warning systems—
				(1)$41,000,000 for
			 fiscal year 2009;
				(2)$42,250,000 for
			 fiscal year 2010; and
				(3)$45,000,000 for
			 fiscal year 2011.
				(b)Authorization
			 of appropriations for near-term improvementsThere are authorized
			 to be appropriated to the Administrator, from amounts deposited in the Airport
			 and Airways Trust Fund established under section 9502(d) of the Internal
			 Revenue Code of 1986, to reduce the potential for runway incursions through the
			 purchase and installation of appropriate automatic equipment, including runway
			 occupancy alerting and warning equipment, perimeter taxiways, and runway status
			 lights—
				(1)$40,000,000 for
			 fiscal year 2009;
				(2)$45,000,000 for
			 fiscal year 2010; and
				(3)$55,000,000 for
			 fiscal year 2011.
				(c)Authorization
			 of appropriations for runway safety area improvementsThere are
			 authorized to be appropriated to the Administrator, from amounts deposited in
			 the Airport and Airway Trust Fund established under section 9502(d) of the
			 Internal Revenue Code of 1986, to improve runway safety areas to meet Federal
			 Aviation Administration standards—
				(1)$20,000,000 for
			 fiscal year 2009;
				(2)$25,000,000 for
			 fiscal year 2010; and
				(3)$30,000,000 for
			 fiscal year 2011.
				(d)Codification of
			 runway safety design standard compliance requirement from public law
			 109–115Section 44727 is amended by adding at the end the
			 following:
				
					(c)Runway safety
				design standard complianceNot later than December 31, 2015, the
				owner or operator of each airport described in section 44706(a) shall improve
				the airport’s runway safety areas to comply with the Federal Aviation
				Administration design standards required under part 139 of title 14, Code of
				Federal
				Regulations.
					.
			(e)Annual report
			 on runway safety area complianceThe Administrator shall annually
			 submit to the Committee on Commerce,
			 Science, and Transportation of the Senate and
			 Committee on Transportation and Infrastructure
			 of the House of Representatives a report that describes the
			 progress of the Administration toward improving the runway safety areas at
			 airports described in section 44706(a) of title 49, United States Code.
			5.Review of runway
			 and taxiway lighting and markings
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Administrator
			 shall—
				(1)review the type of runway and taxiway
			 lighting (both daytime and nighttime configurations) and markings at airports
			 described in section 44706(a) of title 49, United States Code, for compliance
			 with standards issued by the Federal Aviation Administration; and
				(2)identify runways on which nonstandard
			 lighting and markings, including variance in illumination levels and standard
			 colors used on runways and taxiways, may contribute, or may have contributed,
			 to operational errors or incidents.
				(b)ReportNot later than 60 days after the completion
			 of the review under subsection (a), the Administrator shall submit to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives a report that—
				(1)describes the variance in lighting
			 conditions and markings at airport runways described in subsection (a);
				(2)identifies those runways that are most
			 likely to contribute to operational errors and incidents; and
				(3)includes a plan for remedying variance in
			 lighting conditions and markings at nonstandard runways, including associated
			 costs.
				6.Monitoring and
			 recording equipment for navigation and lighting aids
			(a)In
			 generalThe Administrator, in
			 consultation with the Chairman of the National Transportation Safety Board,
			 shall evaluate the potential for improving safety and accident investigations
			 through the use of systems, including existing technologies, that record and
			 enable the archival of the operational status of lighting systems on the
			 movement areas of, or that are critical to the safe operations at, airports
			 described in section 44706(a) of title 49, United States Code.
			(b)ReportNot later than 120 days after the date of
			 the enactment of this Act, the Administrator shall submit to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives a report that describes the
			 results of the evaluation required under subsection (a).
			7.Aircraft rescue and
			 firefighting standards
			(a)Rulemaking
			 proceedingNot later than 180 days after the date of the
			 enactment of this Act, the Administrator shall initiate a rulemaking proceeding
			 for the purpose of issuing a proposed and final rule that revises the aircraft
			 rescue and firefighting standards under part 139 of title 14, Code of Federal
			 Regulations, to improve the protection of the traveling public, other persons,
			 aircraft, buildings, and the environment from fires and hazardous materials
			 incidents.
			(b)Contents of
			 proposed and final ruleThe proposed and final rule to be issued
			 under subsection (a) shall address—
				(1)the mission of
			 aircraft rescue and firefighting personnel, including responsibilities for
			 passenger egress in the context of other Administration requirements;
				(2)the proper level
			 of staffing;
				(3)the timeliness of
			 a response;
				(4)the handling of
			 hazardous materials incidents at airports;
				(5)proper vehicle
			 deployment; and
				(6)the need for
			 equipment modernization.
				(c)Consistency
			 with voluntary consensus standardsThe proposed and final rule
			 issued under subsection (a) shall be, to the extent practical, consistent with
			 national voluntary consensus standards for aircraft rescue and firefighting
			 services at airports.
			(d)Assessments of
			 potential impactsIn the rulemaking proceeding initiated under
			 subsection (a), the Administrator shall assess the potential impact of any
			 revisions to the firefighting standards on airports and air transportation
			 service.
			(e)Inconsistency
			 with standardsIf the proposed or final rule issued under
			 subsection (a) is not consistent with national voluntary consensus standards
			 for aircraft rescue and firefighting services at airports, the Administrator
			 shall submit to the Office of Management and Budget an explanation of the
			 reasons for such inconsistency in accordance with section 12(d) of the National
			 Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272 note; 110 Stat.
			 783).
			(f)Final
			 ruleNot later than 24 months after the date of the enactment of
			 this Act, the Administrator shall issue the final rule required by subsection
			 (a).
			8.Improved data
			 collection on runway overrunsThe Administrator of the Federal Aviation
			 Administration shall—
			(1)collect data, using either existing sources
			 of aircraft operational incidents or a new reporting process, regarding
			 aircraft excursions that do not result in fatalities, injuries, or significant
			 property damage;
			(2)examine the data collected pursuant to
			 paragraph (1) on an ongoing basis; and
			(3)submit an annual report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that describes—
				(A)trends and potential safety risks
			 identified by the data; and
				(B)actions taken by airports and the Federal
			 Aviation Administration to reduce those risks.
				
